Opinion filed August 21, 2014




                                      In The


        Eleventh Court of Appeals
                                     __________


                                No. 11-14-00121-CR
                                     __________

                JOSHUA THOMAS BALDWIN, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 244th District Court

                                 Ector County, Texas

                          Trial Court Cause No. C-40,495


                     MEMORANDUM OPINION
      Joshua Thomas Baldwin pleaded guilty in September 2012 to the offense of
burglary of a habitation. In accordance with a plea agreement, the trial court
convicted Appellant of the offense and assessed Appellant’s punishment at
confinement for eight years and a fine of $1,000. The trial court suspended the
imposition of the confinement portion of the sentence, and it placed Appellant on
community supervision for a term of eight years. In November 2012, the trial
court entered an order amending the rules of Appellant’s community supervision.
         In October 2013, the State filed a motion to revoke Appellant’s community
supervision in which it alleged that Appellant had committed five violations of the
terms of his community supervision. At a hearing on the State’s motion to revoke,
Appellant pleaded “true” to all of the alleged violations. After receiving evidence,
the trial court found all of the allegations to be true, revoked Appellant’s
community supervision, and assessed Appellant’s punishment at confinement for
five years. We dismiss the appeal.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that the
appeal is frivolous. Counsel has provided appellant with a copy of the motion and
a copy of the brief, and counsel has advised appellant of his right to review the
record and file a response to counsel’s brief.1 A response has not been filed.2
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit

         1
         Counsel has also provided Appellant with copies of the reporter’s record and the clerk’s record in this
appeal and with a copy of a pro se motion for access to the appellate record.
         2
          By letter, this Court granted Appellant thirty days in which to exercise his right to file a response to
counsel’s brief.


                                                            2
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.
App. 1979).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM

August 21, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3